Quillian, Presiding Judge.
The defendant appeals his armed robbery conviction. Held:
1. The evidence was sufficient for a rational trier of fact to find the defendant guilty beyond a reasonable doubt.
2. Four individuals were charged as participants in the commission of an armed robbery. The defendant was tried along with two codefendants. The three defendants were represented by one counsel. It is now urged that such representation resulted in a conflict of interest and was tantamount to depriving defendant of his Sixth Amendment right to counsel. The argument for the defendant is to the effect that counsel failed to call a witness who would have testified that she saw the defendant and one of his codefendants enter the “getaway” car but that the other codefendant was not with them. While this might have been favorable to the codefendant, we do not accept the circumlocational reasoning that this would have aided defendant’s credibility without consideration to the damaging effect of the eyewitness’ testimony of his complicity in the crime. We agree with the statement attributed to his trial counsel that the use of the witness would have been harmful to the defendant and the codefendant the witness identified as entering the car.
The record fails to sustain defendant’s attempt to demonstrate an actual conflict of interest which affected his lawyer’s performance as mandated by Cuyler v. Sullivan, 446 U. S. 335 (100 SC 1708, 64 LE2d 333).
3. The defendant contends that the portion of the charge regarding guilt or innocence of each individual defendant was ambiguous and misleading. At the close of the court’s instructions to the jury, counsel for the defendants stated: “the defense has no objection to the charge.” This constituted a waiver of the right to raise error on the charge. Jackson v. State, 246 Ga. 459, 460 (271 SE2d 855); Nettles v. State, 249 Ga. 787 (3) (294 SE2d 492).

Judgment affirmed.


Birdsong and Carley, JJ., concur.